   0:20-cv-00871-DCN-PJG           Date Filed 12/04/20       Entry Number 85        Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Timothy Rainey Ronell,                    )                  C/A No. 0:20-871-DCN-PJG
                                          )
                           Plaintiff,     )
                                          )
      v.                                  )
                                          )                             ORDER
Rec Officer Cabbagestock; Mr. Stevenson;  )
“Warden” M. Stephan; A/Warden Peeples; A. )
Warden Mr. Inabinet; Mr. Ramos; Ms.       )
Warden; Director SCDC,                    )
                                          )
                           Defendants.    )
                                          )

       Plaintiff filed this civil action in February 2020. This matter is before the court pursuant

to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). On October 2, 2020, the court

entered an Amended Scheduling Order setting a dispositive motions deadline of November 30,

2020. (ECF No. 77.) As of the date of this order, no party has filed a potentially dispositive motion

regarding the merits of this case. The parties are directed to inform the court in writing of the

status of this case on or before December 11, 2020 and advise the court as to whether the case is

ready for trial. If any party intends to seek leave for an extension in which to file a dispositive

motion after the expiration of the court’s deadline as ordered, it must establish the requisite

showings in accordance with the applicable Federal Rules of Civil Procedure and the Local Civil

Rules of this court.


       IT IS SO ORDERED.

                                              __________________________________________
December 4, 2020                              Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE




                                            Page 1 of 1
